    (1
     tzv.l0/2QU2)UeneralDœument
    Case 0:20-cv-60081-AHS Document 20 Entered on FLSD Docket 06/09/2020 Page 1 of 3
                                         U NITED STATESD ISTRICT COURT
                                                 Southern Distrid ofFlorida
                                    CaseNumber:W O G t7 GOO /          <                 <
                                                                                                                .=

                                                     '
         ,
        //
                    -
                  .q*                                          .-.                               FJLE'
                                                                                                     D ay
                                                                                x                                     D.c
        ,,
        ,, ,
             ,z
             ,          +- >        IQJ< >           .

                                                                     (z /                                                   .
     p                                                   .                          <.
                                                                                    .
                                                                                                    :vv gg aa
                                  plaintigts)                                                       jtljjrtssuvjl
                                                                                                                lj
                                                                                                      s ov,.
                                                                                                           u ...,
                                                                                                                ,aj
                                            .h                              /
'

    c            z s- v,z'
                         zcn         - /u                -   c, jo / c.---                   -
                                                                                                            /




                                                                                                     #'

                                                                                                     t
                         '1#' /o 'frrTLE57
                          -,
                                        .
                                        ((?.
                                           ,.        A
                                           FDI?CE/M ENTJ
                                                         (
                                                         p '
                                                           ,
                                                             O - ' O                                                    V* ' -.
                                                                                                                              .
                                     (                               z w                         p .p       >-
                          -
                  1, .             Vf            -                     ' ordefendanti.
                                                                                     ntheabovesvledcause,
    t
    'Rev.10/2002)Gener
                     alDœument
Case 0:20-cv-60081-AHS Document 20 Entered on FLSD Docket 06/09/2020 Page 2 of 3




'




                                                                                                         J




                                                           Certincate ofSe ice
                                     '<                                                    j:.''*'
                                                                                           ,     f
       I'
        .   j
                                 .                         .   .-x                        Z 1    '
                                                                                                 >
                     7
                     F & .'
                          /' f                .
                                              -'                             hatonthisdate                   atruecopy
    ofthe foregoing documen'
                           twœsm ailed to:
                                                                           namets)andaddresstes)     '




            By:                                                s,,'-
             s
             :
            ' dnted Orty
            '
                           c-wnlTrleOf iler            . , p jy . ir atureOfFiler
                F. lorida BarN                                                 E-mzladdress
            ch   o
             PhoneNv ber
                         oo                        .
                                                       w
                                                       x                       Facsim ileN= ber
                                          '
                                          N
                                                   'T
                  zetAd ess                                                                                  '


                  1,      ,                                            .
                                                                       ,
Case 0:20-cv-60081-AHS Document 20 Entered on FLSD Docket 06/09/2020 Page 3 of 3




                                           RETURN QF SERVICE
                                   tJNITQD STATES DISTRICT CUURT
                                        Southem DistrictofFlorlda
     Ca&:NumberlZX V6X BIAHS
     l
     alaiqtm
     MAEGUERITA QtllRe
     VS.
     Defendant
     Deu cTe CHRISD PHER SMITH
                                                                              lllt
                                                                                 llt,
                                                                                    jj
                                                                                     ,'
                                                                                      jt
                                                                                      ,jl
                                                                                        ,lt
                                                                                          ll
     For:
     Pm Se
     Receivedby48HR# PROCESSSERVI
                                CF.Sontbe4* dayof:une,2Q20at5:27pm tobesetvedonDETECTIVE
     GI9PST-
        .
                R Y HCo O UNSEk,MAR HG T.REMeNPA.@ WEISSSEROTA HELFMANO LE&
      BlEY
         Y N.1N # N.FESERALM HWAY,SDITE3/2/BOCA RATO ,Ft 33432.
      1,MSGHAELGONEDES.do herebyalrm thatonttî
                                             e 5+ de ofJbt1*,2Q24at::55- ,1:

     JTERN'ED atruecopyoftileSE
                              UM M ONS;ClN'1L COVFJR SHEET;CW IL RIGHT
      VIO LATION;SERVICE LIST;TABLE OF CON IYNTS W /ATTACK M ENT with thedate
      aodhourendorsedthereonbymeto:M AQA SOLOM ON Esotllkt whostate thatthva'are
      theLEG AL COUNSEL fortheabove-n= ed nefzmzlnt.Setvicewasefectedattheadth'esso:
      @ W EISSSEXOTA IIXLFMM COLX & BHY M AN,12* N.FEDKRALHIGHW AY.
      SUITE 312.8X A M TON,FL 33432 .

      Deleefiptlon ofPero n Sewed;Ago;6û,Sex:M,Rac//skicColor:W HI
                                                                 TE,Height:5'10:.W eight:185.Hat
      BALDING ,Glasses:N
      #certi
           fythst1a, overtheageofts :ay.nointer- iot:ea- veadjp,tandam ace- edPromssserv- f     n
         dsundix,m- juui   culcio ltkwhicnthoprot- wassefveu.uoatpe!   la ofpetury,tdeolarotsallw e
                                                                       .          ,
                                                                                  ,
      seadthbfottxgoklgdv> ntart dthattheYCI/statedinitzretfue.RO NOTARY    UIRED PQRSUANTTO F.S.
      92.52542).




                                                                      y/'yr
                                                                     ,o
                                                                      ./,
                                                                     <<                            - --
                                                             MlcHAekGUNEDES
                                                             #t98o
                                                             41H6$ PRX ESSSERVWES
                                                             x Nw jsvsv
                                                             w - ;gt.az4z:
                                                             f3*)33+:3*
                                                             OurJob SetiatNumbM MLSQt22* 1825

                                Cop/V t#)1*2-
                                            .
                                            272.
                                               )1   Se ce,1
                                                          qJ..f
                                                              '
                                                              Arc.
                                                                 tlt
                                                                   x:Cs
                                                                      '
                                                                      efA*r'
                                                                           s7*
                                                                             1
                                                                             70)
                                                                               :,
                                                                                0,
                                                                                 :%:.$j
